Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 December 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 18. Decr: 1806.

I now enclose you the two bills, together with an order upon the Bank at Boston for their amount—which I hope will reach you by Christmas—You will see that the order is made payable to Mr: Shaw, who will receive and pay you the money.—I will thank you to get receipts upon the bills and forward them to me; as Mr: Hellen must have them.
The party at Mr: Madison’s yesterday was almost entirely composed of members of Congress—Mrs: Jackson was the only Lady there from out of the family—She looks much afflicted, and doubtless is so having in the course of the Summer lost two of her children.—Mrs: Madison appears to have recovered perfectly her health.
I spent part of the Evening at Mr: Boyd’s—where I met Dr: Ewell—He and Boyd afterwards came & supp’d at Mr: Hellen’s—Little Walter was very ill again in the Night—But is better again this morning—
My love to the children & Caroline—Your’s sincerely.
John Q. Adams